Citation Nr: 1748286	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-35 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for lymphomatoid papulosis, to include as secondary to herbicide or ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this case in June 2012, September 2014, and November 2016. 

The Veteran testified at a hearing before the undersigned in April 2012.  A transcript is of record. 


FINDING OF FACT

The Veteran's lymphomatoid papulosis is not linked to disease or injury incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lymphomatoid papulosis are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for lymphomatoid papulosis.  He states that it is linked to exposure to ionizing radiation or an herbicide agent during active service.  For the following reasons, the Board finds that service connection is not established for lymphomatoid papulosis. 



I. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Service connection for a condition claimed to be due to exposure to ionizing radiation during service may be established three different ways.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(d)(2)(i) if the Veteran was a "radiation-exposed veteran" as defined in subsection 3.309(d)(3)(i) of the regulation, unless the presumption is rebutted by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(d), 3.309(d).  Second, under 38 C.F.R. § 3.311, if the Veteran develops a "radiogenic disease," which is defined as a disease that may be induced by ionizing radiation, and it is claimed that the disease was caused by exposure to ionizing radiation in service, specific development procedures set forth in section 3.311 will be followed by VA as warranted in accordance with the provisions of that regulation to determine whether service connection may be established.  Finally, service connection may be established by the "difficult burden" of producing competent and probative evidence that the claimed condition was actually caused by exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Rucker, 10 Vet. App. at 71.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102,

II. Analysis

Service connection for lymphomatoid papulosis may not be established on a presumptive basis.  This skin condition is not listed in 38 C.F.R. § 3.309(d)(2)(i) as a disease for which presumptive service connection is available.  Moreover, the Veteran is not considered a "radiation-exposed veteran" as his service department records show that he did not participated in a "radiation-risk activity" as defined in § 3.309(d)(3)(ii).  There is no evidence indicating otherwise. 

Service connection is also not established under the second avenue, which pertains to radiogenic diseases.  Although lymphomatoid papulosis is not defined as a radiogenic disease under VA regulation, the development procedures set forth in section 3.311 for determining radiation exposure and whether the claimed disease is related to such exposure have been accomplished to the extent possible.  

Specifically, a radiation exposure dose estimate was obtained from the Naval Dosimetry Center (NDC) based on his service at McMurdo Station, Antarctica from October 1970 to March 1971, which was the site of a nuclear power plant.  Although the Veteran was not monitored by a dosimeter while at McMurdo, information was provided to NDC in an October 2014 dose estimate request concerning his duties as an electrician installing poles, lines, wires, and cables in close proximity to the power plant.  NDC was also informed that the Veteran was given a tour of the plant.  

NDC was further asked to consider information contained in a March 2012 report authored by the agency titled "Initial Assessment of Radiation Exposures of Military Personnel aboard McMcurdo Station, Antarctica (1962 to 1979)," which provides guidance for assessing individual radiation doses for Veterans stationed at McMurdo who were not monitored for radiation exposure at the time.  In this regard, this report and other articles submitted by the Veteran reflect that the plant was shut down after a routine inspection in September 1972 (after the Veteran's separation from service) revealed wet thermal insulation around the reactor pressure vessel, presumable due to leakage in the shield coolant water piping.  There was a possibility of chloride stress corrosion cracking, although inspection of the visible components revealed no cracking.  The NDC report also indicates that there was contaminated soil from effluent discharge areas.  According to the report, statistics associated with the site included 123 radiation exposures in excess of 350 mrem in one week; 4 reports of release of radioactive material to the environment in excess of limits; 41 incidents of increased activity levels in the plants; and 438 malfunctions. 

Finally, NDC was asked to consider information provided by the Veteran in a U.S. Naval Dosimetry Center Radiation Dose Assessment Questionnaire dated in August 2013, along with any other information deemed pertinent. 

In its November 2014 response, NDC provided a deep dose estimate (DDE) of .435 REM, a shallow dose estimate (SDE) of .030 REM, and a committed effective dose equivalent (CEDE) estimate of .020 REM.  

The dose estimate obtained from NDC was then sent to the Director of Compensation Service (Director) for an advisory opinion.  See 38 C.F.R. § 3.311.  The Director then forwarded the dose estimate and other records and information regarding the Veteran's medical history to the Under Secretary for Health (Under Secretary) for a medical opinion as to the likelihood that the Veteran's lymphomatoid papulosis was the result of ionizing radiation exposure during active service.  

In a December 2014 memorandum, the Director of the Post-9/11 Era Environmental Health Program (DEHP), writing for the Under Secretary, found that it was unlikely the Veteran's lymphomatoid papulosis was the result of exposure to ionizing radiation during military service.  The DEHP explained that the Health Physics Society, in its position statement PS010-2, "Radiation Risk in Perspective," which was revised in July 2010, recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  According to the DEHP, the position statement further observed that there was substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem, which included occupational and environmental exposures, risks of health effects were either too small to be observed or nonexistent.  The December 2014 memorandum concluded that since the Veteran's radiation dose of 0.435 rem did not exceed 5 rem in one year, or 10 rem in one lifetime, it was unlikely that his lymphomatoid papulosis resulted from ionizing radiation exposure during active service. 

In a January 2015 memorandum, the Director concluded that based on the DEHP's December 2014 memorandum and the Veteran's medical history, including the fact that lymphomatoid papulosis was diagnosed thirty-six years after exposure, there was no reasonable possibility that this skin disease resulted from exposure to ionizing radiation during service. 

The Board notes in February 2004 the NDC provided a dose estimate of 0.6 rem, as reflected in an April 2004 memorandum from the Chief Public Health and Environmental Hazards Officer concerning a different claim.  This dose estimate is slightly higher than the November 2014 estimate of .435.  However, this higher dose estimate clearly would not change the conclusions reached by the DEHP and the Director.  As discussed in the DEHP's December 2014 memorandum, the risks of health effects from exposures below 5-10 rem are either too small to be observed or nonexistent.  As an exposure estimate of 0.6 is still far below this threshold, there is no reasonable possibility it would alter the conclusions of the DEHP or the Director regarding the likelihood of a relationship between the Veteran's skin condition and ionizing radiation exposure during service.  Thus, further opinion is not warranted.  

In sum, service connection for lymphomatoid papulosis is not established via the development procedures applicable to radiogenic diseases under 38 C.F.R. § 3.311. 

Finally, the Veteran has not otherwise met his burden of producing competent evidence of a relationship between ionizing radiation exposure and lymphomatoid papulosis.  The above findings of the Director and DEHP constitute probative evidence weighing against a relationship to ionizing radiation exposure, as they are supported by explanations specific to the Veteran's medical history and informed by current medical knowledge regarding when ionizing radiation exposure presents an observable health risk.  Further, there is no indication that the Veteran's skin condition is the type of health effect that may be caused by radiation exposure.  A March 2015 VA medical opinion states that there is no clinical evidence to support a known cause of lymphomatoid papulosis at this time.  

The Board has considered the articles submitted by the Veteran discussing the coolant leakage and soil contamination at the McMurdo nuclear power plant, as well as the decision to decommission the reactor and concerns regarding potential harmful levels of radiation exposure in those who worked on or near the site.  These articles are not specific enough to show that the Veteran himself had harmful radiation exposure while stationed at McMurdo, and indeed do not contain findings that those who stationed there were indeed exposed to harmful levels of radiation.  The NDC considered this history and the Veteran's duties at McMurdo, including the fact that he toured the site, and provided a dose estimate that was below the level of harmful exposure according to the DEHP.  A December 2015 article submitted by the Veteran titled "Cancer Linked to Exposure at Antarctica Navy Base after NewsChannel 5 Investigation" is not relevant to the Veteran's skin condition, which is not a form of cancer.  

Accordingly, the evidence specific to the Veteran shows that he did not have sufficient radiation exposure to result in adverse health effects.  The findings in the memoranda of the DEHP and Director carry more evidentiary weight than the above articles, as they are specific to the facts of this case and more definite in their conclusions.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Indeed, they considered the history and findings in those articles and the NDC report and nevertheless found that the Veteran did not have sufficient radiation exposure to produce health effects. 

The Board has considered the Veteran's statement that he had sufficient radiation exposure during service to result in adverse health effects, including lymphomatoid papulosis.  The evidence does not show that he has a medical background or medical expertise, and therefore he is considered a lay person in the field of medicine.  In evaluating lay testimony, the Board must first determine whether it is competent as to the issue in question.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and likewise to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  In this regard, a lay person is competent to testify as to matters within his or her experience and personal knowledge, such as symptoms and medical history.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay statements are not competent with respect to medical issues that are more complex and thus not amenable to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Here, whether the Veteran had a level of radiation exposure sufficient to produce health effects, and whether lymphomatoid papulosis is the type of condition that may result from such exposure, is a medical determination that is too complex to be made based on lay observation alone.  Thus, the Veteran's lay opinion on this issue is not competent evidence, and therefore lacks probative value.  See id.; Layno, 6 Vet. App. at 469-71.  Moreover, it is outweighed by the probative findings in the DEHP's December 2014 memorandum, as well as the May 2015 VA medical opinion noting that there is no known cause of lymphomatoid papulosis at this time.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In sum, service connection for lymphomatoid papulosis is not established based on ionizing radiation exposure. 

The preponderance of the evidence also weighs against service connection for lymphomatoid papulosis based on herbicide exposure or exposure to polychlorinated biphenyls (PCB's).  The Veteran's service in Vietnam during the Vietnam Era has previously been established, and thus he is presumed to have been exposed to an herbicide agent, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

Lymphomatoid papulosis is not listed among the diseases for which there is a presumption of service connection based on herbicide exposure.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d); 3.309(e).  Further, the March 2015 VA medical opinion explained that lymphomatoid papulosis is not a type of non-Hodgkin's lymphoma, which is a disease associated with herbicide exposure. 

Although presumptive service connection is not available, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").



In the March 2015 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's lymphomatoid papulosis was related to herbicide exposure or exposure to PCB's.  The examiner explained that there is no clinical evidence to support a known cause of lymphomatoid papulosis at this time, or other supporting evidence to attribute this condition to the Veteran's service. 

The Veteran has not submitted any competent evidence supporting a relationship between lymphomatoid papulosis and exposure to an herbicide agent or PCB's.  His own opinion on this issue does not constitute competent evidence, as he is a layperson in the field of medicine.  Whether such a relationship exists is too complex to be made based on lay observation alone, as there is no apparent cause-and-effect relationship that can be observed through the senses.  See Jandreau, 492 F. 3d at 1376-7.  Accordingly, his opinion lacks probative value.  See Layno, 6 Vet. App. at 469.  It is outweighed by the March 2015 VA medical opinion, which represents the informed conclusion of a medical professional based on known medical principles and consideration of the Veteran's medical history.  See King, 700 F.3d at 1345; Madden, 125 F.3d at 1481. 

The evidence does not otherwise show a disease, injury, or event in service to which the Veteran's lymphomatoid papulosis may be related.  The STRs do not show that this condition manifested during service, and the VA examiner did not find otherwise.  The Veteran does not state that similar symptoms manifested during service.  This condition was not diagnosed until a number of years following service separation.  Accordingly, the preponderance of the evidence weighs against service incurrence or aggravation of a disease or injuring resulting in lymphomatoid papulosis.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service 


connection for lymphomatoid papulosis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for lymphomatoid papulosis, to include as secondary to herbicide or ionizing radiation exposure, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


